     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


KIM WILLIAMS BAYER                                                          CIVIL ACTION

VERSUS                                                                      NO. 18-9702

UNUM LIFE INSURANCE COMPANY OF AMERICA,                                     SECTION "L" (4)
ET AL.


                                     ORDER & REASONS

       This matter came before the Court for final judgment based on the administrative record.

After considering the parties’ submissions, the administrative record, and the relevant law, the

Court now rules as follows.

I.     BACKGROUND

       This case arises out of a dispute over the denial of short-term and long-term disability

benefits to Plaintiff Kim Bayer, a senior property manager for Defendant Sealy Operating III, Inc.

(“Sealy”). Defendant Unum Life Insurance Company of America (“Unum”) provided insurance

coverage to Sealy under Group Short-term Disability Policy No. 6468999 001 for the short-term

disability plan (“Short-term Policy”) and Group Long-term Disability Policy No. 468999 002 for

the long-term disability plan (“Long-term Policy”). Sealy is named as the Plan Administrator for

the Short-term Policy and Long-term Policy, which falls within the definition of an Employee

Welfare Benefit Plan governed by the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. Under ERISA, “a person denied benefits under an employee

benefit plan [may] challenge that denial in federal court.” Metro. Life Ins. Co. v. Glenn, 554 U.S.

105, 108 (2008) (citing 29 U.S.C. § 1001, et seq., 29 U.S.C. § 1132(a)(1)(B)). On October 18,



                                                 1
      Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 2 of 23



2018, Plaintiff filed suit against Sealy and Unum under ERISA seeking recovery of short-term and

long-term disability insurance benefits and civil penalties.

       The Fifth Circuit has held that “if an entity or person other than the named plan

administrator takes on the responsibilities of the administrator, that entity would also be liable for

benefits.” LifeCare Mgmt. Servs. LLC v. Ins. Mgmt. Adm’rs Inc., 703 F.3d 835, 845 (5th Cir. 2013)

(quoting Gomez–Gonzalez v. Rural Opportunities, Inc., 626 F.3d 654, 665 (1st Cir. 2010)). If a

third-party administrator “exercises control over a plan’s benefits claims process, and exerts that

control to deny a claim by incorrectly interpreting a plan,” then liability may attach to that third

party-administrator. In this case, Unum was the third-party administrator who exercised control

over the processing of Plaintiff’s benefits claims and therefore is liable if Plaintiff’s claims were

wrongfully denied. The facts of Plaintiff’s challenge to Unum’s denial of her claims for benefits

are as follows.

       Plaintiff began working as a senior property manager for Sealy in September 2014. UA-

CL-STD-000042, UA-CL-STD-000218. According to Sealy’s written job description, Plaintiff’s

job duties included maintaining properties in good order and condition by contracting and

scheduling necessary repairs and maintenance, conducting walk-throughs of buildings to ensure

strict standards for maintenance and cleanliness, and researching vendors and collect bids from

contractors. UA-CL-STD-000222–26. Plaintiff was also responsible for compiling budgets and

other financial reports. UA-CL-STD-000223. After developing neurological symptoms of right

hand and right body numbness and dragging of her right foot, Plaintiff underwent an MRI in

January 2015. UA-CL-STD-000100. The January 2015 MRI showed “a few nonspecific white

matter changes.” UA-CL-STD-000100. Due to her new neurological symptoms and the white

matter lesion in the January 2015, Plaintiff was referred to Bridget Bagert, M.D., M.P.H., the

Program Director of the Ochsner Multiple Sclerosis Center. UA-CL-STD-000101.

                                                  2
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 3 of 23



       A. Short-Term Disability Benefits Claim

       On April 15, 2015, Plaintiff saw Dr. Bagert for complaints of gait disturbance and right-

sided numbness. UA-CL-STD-000099. Dr. Bagert noted that Plaintiff’s neurologic examination

was “largely unremarkable,” but she recognized that Plaintiff’s MRI was abnormal. UA-CL-STD-

000099. During this initial visit, Dr. Bagert noted that Plaintiff had normal verbal comprehension,

her short-term and remote memory were intact, and her attention, motor exam and gait were

normal. UA-CL-STD-000101–02. On April 21, 2015, Dr. Bagert performed a lumbar puncture on

Plaintiff. UA-STD-000103. During a follow-up visit on April 28, 2015, Dr. Bagert noted that

Plaintiff reported her balance was slowly getting worse and she was experiencing right-sided

weakness. UA-CL-STD-000113. Dr. Bagert then referred Plaintiff to Dr. William Davis, a

rheumatologist, to rule out any rheumatic disease. UA-CL-STD-000118. Dr. Davis evaluated

Plaintiff on May 8, 2015 and concluded that Plaintiff did not have a rheumatic disease. UA-CL-

STD-000115–20.

       Plaintiff next saw Dr. Bagert on May 13, 2015. UA-CL-STD-000123. During this visit, Dr.

Bagert determined that Plaintiff met the criteria for clinically definite multiple sclerosis (“MS”),

and recommended disease modifying therapies. UA-CL-STD-000123. Dr. Bagert also

recommended Bayer undergo a repeat MRI in six months to establish a new baseline. UA-CL-

STD-000123.

       After a visit to Dr. Bagert’s Physician Assistant on August 21, 2015, Plaintiff determined

that she would apply for Short-Term Disability (“STD”) benefits. UA-CL-STD-000125–30. On

August 24, 2015, Bayer filed a claim for STD benefits, claiming that she was no longer able to

work due to her disability from MS. UA-CL-STD-000039–000041. Specifically, she asserted that

issues with balance and gait, an inability to stand for extended periods of time, fatigue, and memory

changes prevented her from being able to perform her job as a property manager. See UA-CL-

                                                 3
         Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 4 of 23



STD-000329. She advised Unum that that her last day of work would be September 25, 2015. UA-

CL-STD-000042, UA-CL-STD-000048. Dr. Bagert submitted an Attending Physician’s Statement

(“APS”) dated August 28, 2015, in support of Plaintiff’s STD claim. UA-CL-STD-000023. During

a September 15, 2015 doctor’s appointment, Dr. Bagert concluded that Plaintiff’s job was a

hindrance to her well-being. UA-CL-STD-000135. Dr. Bagert also recommended that Plaintiff

cease working by September 25, 2015. See UA-CL-STD-000186. Dr. Davis also provided Unum

with an APS dated August 28, 2015. UA-CL-STD-000022. In his APS, Dr. Davis noted that

Plaintiff had reported problems with her balance, standing for extended periods of time, and

fatigue, as well as some memory changes. UA-CL-STD-000022.

           After a review by Unum’s clinical consultant, on October 21, 2015, Unum sent a letter to

Plaintiff denying her STD claim. UA-CL-STD-000186–89. Unum determined that Plaintiff did

not meet the definition of “disabled” under its Short-term Policy based on a review of Plaintiff’s

records.1 See UA-CL-STD-000186–89. Specifically, Unum decided that Plaintiff’s physical exam,

which had been conducted two weeks before her last day of work, “did not confirm [she] had any

difficulty with balance or standing,” Plaintiff’s doctor “indicated [her] symptoms were improved

since April 2015,” and Plaintiff’s MS “was noted to be clinically stable.” UA-CL-STD-000186.

Unum concluded that the MS symptoms that Plaintiff was experiencing “did not indicate [she]



1
    Unum’s STD plan for Sealy as the policyholder states, in relevant, part:

        HOW DOES UNUM DEFINE DISABILITY?
        You are disabled when Unum determines that:
        - you are limited from performing the material and substantial duties of your regular occupation due
            to your sickness or injury; . . .
        MATERIAL AND SUBSTANTIAL DUTIES means duties that:
         - are normally required for the performance of your regular occupation and
         - cannot be reasonably omitted or modified. . . .
         REGULAR OCCUPATION means the occupation you are routinely performing when your disability
        begins. Unum will look at your occupation as it is normally performed in the national economy, instead
of how the work tasks are performed for a specific employer or at a specific location.

UA-CL-STD-000159, UA-CL-STD-000169–70 (emphasis in original).

                                                            4
      Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 5 of 23



ha[d] a functional loss that would prevent [her] from performing the material and substantial duties

of [her] occupation,” and Unum therefore denied Plaintiff’s claim for STD benefits. UA-CL-STD-

000186. Notably, Unum did not have any medical personnel personally examine Plaintiff before

coming to this conclusion.

       On October 28, 2015, Plaintiff sent a letter to Unum requesting an appeal of its decision

denying her claim for STD benefits. UA-CL-STD-000202. In support of her appeal, Plaintiff

submitted additional documentation, which included a letter from Dr. Bagert dated October 27,

2015. UA-CL-STD-000203. In this letter, Dr. Bagert explained that Plaintiff began experiencing

right-sided weakness with gait disturbance in April 2015. UA-CL-STD-000203. Dr. Bagert

reiterated her opinion that Plaintiff should not return to work based upon her symptoms related to

MS. UA-CL-STD-000203. As part of the appeals process, Jacqueline Ballback, MSN, RN, CNE

conducted a clinical peer review of Plaintiff’s complete file, which included data from Dr. Bagert,

Dr. Davis, employment records, and the labs/diagnostic imaging. UA-CL-STD-000322–25. Unum

again concluded that the records did not support a loss of functional capacity that would result in

Plaintiff’s inability to perform the duties of her occupation. UA-CL-STD-000328. In its letter dated

November 13, 2015, Unum advised Plaintiff that it was upholding its denial of her STD benefits

claim. UA-CL-STD-000327–32.

       On November 16, 2015, Plaintiff provided Unum with an updated MRI report. UA-CL-

STD-000343. Unum submitted the MRI report for evaluation to the medical department. UA-CL-

STD-000347. Although the MRI showed a new lesion, Ms. Ballback’s second review determined

that the MRI provided no new data bearing on Plaintiff’s functional capacity, and accordingly, she

did not alter her prior determination. UA-CL-STD-000352–53. On November 20, 2015, Unum

sent Plaintiff a letter advising that the new information did not change its position and again upheld

its denial of Plaintiff’s claim for STD benefits. UA-CL-STD-000355–57.

                                                  5
       Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 6 of 23



         B. Long-Term Disability Benefits Claim

         Subsequently, on January 28, 2016, Plaintiff submitted her claim for LTD benefits. UA-

CL-LTD-000041–46. On June 9, 2016, Unum denied Plaintiff’s claim for LTD benefits because

Unum concluded that Plaintiff’s MS was an excluded “pre-existing condition” under the terms of

both Unum’s Long-term Policy and Sealy’s prior insurance carrier’s plan (“the Prudential Plan”). 2

UA-CL-LTD-000862–68. Pursuant to the Long-term Policy, disabilities due to “pre-existing

conditions” are not covered. UA-CL-LTD-000137. The Long-term Policy defines a “pre-existing

condition” as existing if a person: (1) “received medical treatment, consultation, care or services

including diagnostic measures, or took prescribed drugs or medicines in the 3 months just prior to

[his/her] effective date of coverage” and (2) “[t]he disability begins in the first 12 months after

[his/her] effective date of coverage.” UA-CL-LTD-000137. The Long-term Policy took effect on

April 1, 2015 and as discussed above, Plaintiff’s date of disability was September 25, 2015, which

is within the first 12 months of the effective date of the Long-term Policy. UA-CL-LTD-000863.

Therefore, if Plaintiff received medical treatment, consultation, care or services, including

diagnostic measures, or took prescribed drugs or medications between January 1, 2015 and March

31, 2015, then the pre-existing condition exclusion would apply, and Plaintiff would not be entitled

to LTD benefits under the Long-term Policy.

         Unum’s Long-term Policy also contains a “continuing coverage” clause, which states that

Unum will pay long-term disability benefits for what would be considered a pre-existing condition

under the Long-term Policy if it would not be considered a pre-existing condition under the

employer’s prior insurance carrier’s definition (here, the Prudential Plan). UA-CL-LTD-000139–




2
 Plaintiff participated in Sealy’s short-term and long-term disability insurance coverage plan, which was initially
provided through Prudential Insurance Company of America. R. Doc. 1 at 3. On or about April 1, 2015, Sealy
changed its short-term and long-term disability insurance provider to Unum. R. Doc. 1 at 4.

                                                          6
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 7 of 23



40. Under the Prudential Plan, a claimant has a pre-existing condition if the circumstances listed

in numbers 1 and 2 below are both met:

       1. (a) [The person] received medical treatment, consultation, care or services, including
          diagnostic measures, or took prescribed drugs or medicines, or followed treatment
          recommendation in the 3 months just prior to [his/her] effective date of coverage; or
          (b) [The person] had symptoms for which an ordinarily prudent person would have
          consulted a health care provider in the 3 months just prior to [his/her] effective date of
          coverage.
       2. [The person’s] disability begins within 12 months of the date [his/her] coverage under
          the plan becomes effective.

       UA-CL-LTD-000187.

       The effective date of coverage of the Prudential Plan was December 1, 2014. UA-CL-LTD-

000863. Because Plaintiff’s date of disability of September 25, 2015 is within 12 months of the

date that her coverage became effective under the Prudential Plan, if Plaintiff received medical

treatment, consultation, care or services, or took prescribed drugs or medicines, or followed

treatment recommendation between September 1, 2014 and November 30, 2014, or if she had

symptoms for which “an ordinarily prudent person” would have consulted a health care provider

in this time frame, then she would be excluded from receiving LTD benefits under the Prudential

Plan due to the pre-existing condition exclusion.

       In its June 9, 2016 denial of Plaintiff’s LTD benefits claim, Unum determined that

Plaintiff’s MS was a “pre-existing condition” under both the Long-term Policy and the Prudential

Plan. UA-CL-LTD-000862–64. Unum concluded that because Plaintiff had been treated for

“neurological symptoms including unsteady gait and numbness on the right side” on January 21,

2015 and January 26, 2015, and she had been “referred to Dr. Bagert for ‘possible MS’” on

February 20, 2015, she had a pre-existing condition that precluded her from coverage under the

Long-term Policy. UA-CL-LTD-000863. Moreover, Unum determined that because Plaintiff had

been treated for an eye condition called Pars Planitis on November 20, 2014—which Unum



                                                7
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 8 of 23



contends was “directly related” to Plaintiff’s MS—Plaintiff’s condition of MS was pre-existing

and therefore excluded from coverage. UA-CL-LTD-000864. Unum asserts that it reached this

conclusion based on a May 20, 2016 review of the medical records obtained to date, which was

performed by Unum’s clinical consultant, Shannon Pitula, RN, BSN. UA-CL-LTD-000831–35.

Notably, this review was not conducted by a medical doctor—let alone an MS specialist—and

Unum does not explain how Ms. Pitula has the appropriate training and experience in MS to render

this opinion. 9 C.F.R. § 2560.503-1(h)(3); see also Davis v. Aetna Life Ins. Co., 699 Fed. Appx.

287, 295 (5th Cir. 2017) (“As the district court noted, Aetna did not request review by a specialist

from a completely unrelated field of medicine; both Drs. Braun and Ayyar, occupational medicine

specialists, had the ‘appropriate training and experience in the field of medicine involved in the

medical judgment.’”).

       Unum also contends that its conclusion regarding the connection between Plaintiff’s Pars

Planitis treatment and her subsequent MS diagnosis was supported by Dr. Bagert herself. R. Doc.

47-1 at 11–12. Unum bases this argument on a letter it sent to Dr. Bagert, dated May 25, 2016,

with the following question: “Do you think the identified condition of Pars Planitis OU on the

11/12/2014 ophthalmology note was indicative clinical finding of early MS?” UA-CL-LTD-

000850. In response, Dr. Bagert checked “yes”. UA-CL-LTD-000851. However, Dr. Bagert later

clarified her response in an Affidavit, dated November 15, 2016:

       4. That Pars Planitis is one symptom of possible MS;
       5. That not all patients who have Pars Planitis have MS;
       6. That not all MS patients have Pars Planitis;
       7. After reviewing the MRI of October 5, 2012, after the time Kim Bayer was diagnosed
          with Pars Planitis, it is my opinion she did not have MS at that time; . . .
       10. That Kim Bayer’s onset date for MS is January 26, 2015 and her treatment for MS
          began after January 26, 2015.

UA-CL-LTD-001106.




                                                 8
       Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 9 of 23



        Plaintiff appealed Unum’s denial of her LTD benefits claim on November 17, 2016, and

submitted Dr. Bagert’s Affidavit described above in support of her appeal. UA-CL-LTD-001092–

94. Nevertheless, on January 6, 2017, Unum denied Plaintiff’s appeal. UA-CL-001122–29. In

denying Plaintiff’s appeal, Unum again relied on Plaintiff’s treatment for Pars Planitis, but Unum

also claimed—for the first time—that Plaintiff’s October 24, 2014 visit to a doctor’s office for

“peripheral neuropathy” also supported a denial of Plaintiff’s claim. UA-CL-001122–29. In its

letter, Unum claimed that its “medical staff confirmed peripheral neuropathy is a symptom

associated with Ms. Bayer’s ultimate diagnosis of multiple sclerosis.” UA-CL-LTD-001124. The

medical staff to whom Unum refers is another clinical consultant, Margaret Maxwell, RN, BSN,

MS, who reviewed Plaintiff’s medical records but also did not conduct an examination of Plaintiff

herself. UA-CL-001109–17; see also R. Doc. 47-1 at 13. Plaintiff notes that her visit to Dr. Le was

due to tingling and numbness associated with a foot rash she had, and that she had this rash since

at least 2005, UA-CL-LTD-000013, long before her MS diagnosis. R. Doc. 43-2 at 21.

II.     PRESENT MOTIONS

        Following Unum’s denial of Plaintiff’s STD and LTD benefit claims, as well as her appeals

of these claim denials, Plaintiff filed suit in this Court pursuant to ERISA, 29 U.S.C. § 1132(e)(1)

and § 1132(f). R. Doc. 1 at 2. On April 17, 2019, the parties moved for this Court to allow them to

submit the case on Motions for Final Judgment Based on the Administrative Record. R. Doc. 21.

On April 22, the Court granted the Motion. R. Doc. 24. The parties subsequently filed their

Motions for Final Judgment Based on the Administrative Record. R. Docs. 42, 43, 45, 47.

III.    LAW AND ANALYSIS

        A. Standard of Review

        ERISA “provides federal courts with jurisdiction to review benefit determinations by

fiduciaries or plan administrators.” Estate of Bratton v. Nat’l Union Fire Ins. Co. of Pittsburgh,

                                                 9
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 10 of 23



PA, 215 F.3d 516, 520–21 (5th Cir. 2000) (citing 29 U.S.C. § 1132(a)(1)(B). “[A] denial of

benefits challenged under § 1132(a)(1)(B) is generally reviewed under a de novo standard unless

the benefit plan gives the administrator or fiduciary discretionary authority to determine eligibility

for benefits or to construe the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 389 U.S.

101, 115 (1989). “[W]hen an administrator has discretionary authority with respect to the decision

at issue, the standard of review should be one of abuse of discretion.” Vega v. Nat. Life Ins.

Services, Inc., 188 F.3d 287, 295 (5th Cir. 1999). Because both parties agree that Unum did not

have discretionary authority under the plans, see R. Docs. 43-2 at 3, 56-1 at 3, the Court must

review Unum’s determinations de novo. See Wildbur v. ARCO Chem. Co., 974 F.2d 631, 636 (5th

Cir. 1992).

       Under a de novo standard of review, the Court must “determine whether the administrator

made a correct decision.” Pike v. Hartford Life & Accident Ins. Co., 368 F. Supp. 3d 1018, 1030

(E.D. Tex. 2019) (quoting Niles v. Am. Airlines, Inc., 269 Fed. Appx. 827, 832 (10th Cir. 2008)).

This involves the Court “independently weigh[ing] the facts and opinions in the administrative

record to determine whether the claimant has met [her] burden of showing that [s]he is disabled

within the meaning of the policy.” Id. (internal citation omitted). Under this standard of review,

the burden of proof is on the plaintiff to prove that she is disabled, which she must prove by a

preponderance of the evidence. Id. at 1030–31 (citing Gilewski v. Provident Life & Accident Ins.

Co., 683 Fed. Appx. 399, 406 (6th Cir. 2017)).

       B. The Administrative Record

       Regarding what evidence this Court may review in evaluating the plan administrator’s

decision, “when assessing factual questions, the district court is constrained to the evidence before

the plan administrator.” Vega, 188 F.3d at 299. A court may not “stray from the [administrative

record] but for certain limited exceptions, such as the admission of evidence related to how an

                                                 10
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 11 of 23



administrator has interpreted terms of the plan in other instances, and evidence, including expert

opinion, that assists the district court in understanding the medical terminology or practice related

to a claim.” Bratton, 215 F.3d at 521. Nevertheless, for purposes of this Court’s review, the

administrative record consists of all “relevant information made available to the administrator prior

to the complainant’s filing of a lawsuit and in a manner that gives the administrator a fair

opportunity to consider it.” Vega, 188 F.3d at 300. As the Fifth Circuit has explained,

       [b]efore filing suit, the claimant’s lawyer can add additional evidence to the administrative
       record simply by submitting it to the administrator in a manner that gives the administrator
       a fair opportunity to consider it. In Moore, we said that ‘we may consider only the evidence
       that was available to the plan administrator in evaluating whether he abused his discretion
       in making the factual determination.’ If the claimant submits additional information to the
       administrator, however, that additional information should be treated as part of the
       administrative record. Thus, we have not in the past, nor do we now, set a particularly high
       bar to a party’s seeking to introduce evidence into the administrative record . . . . [I]n
       restricting the district court’s review to evidence in the record, we are merely encouraging
       attorneys for claimants to make a good faith effort to resolve the claim with the
       administrator before filing suit in district court.

Id. The court may therefore consider relevant evidence if it was made available to the plan

administrator prior to the plaintiff’s filing suit and was presented in such a way as to afford the

plan administrator a fair opportunity to consider the evidence. Id.

       In the instant case, the parties agree that the Administrative Record is comprised of the

four-part binders filed under seal into the record. See R. Doc. 48.

       C. Was the Plan Administrator’s decision to deny Plaintiff benefits correct under a
          de novo standard of review?

               1. STD Benefits

       The Unum Short-term Policy states, in relevant part,

       You are disabled when Unum determines that:
       - you are limited from performing the material and substantial duties of your regular
          occupation due to your sickness or injury; . . .
       MATERIAL AND SUBSTANTIAL DUTIES means duties that:
       - are normally required for the performance of your regular occupation and
       - cannot be reasonably omitted or modified. . . .

                                                 11
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 12 of 23



       REGULAR OCCUPATION means the occupation you are routinely performing when
       your disability begins.

UA-CL-STD-000159, UA-CL-STD-000169–70 (emphasis in original).

       In denying Plaintiff’s claim for STD benefits, Unum found that Plaintiff did not meet the

definition of “disabled” under its Short-term Policy based on a review of Plaintiff’s records. See

UA-CL-STD-000186–89. Specifically, Unum decided that Plaintiff’s physical exam, which had

been conducted two weeks before her last day of work, “did not confirm [she] had any difficulty

with balance or standing,” Plaintiff’s doctor “indicated [her] symptoms were improved since April

2015,” and Plaintiff’s MS “was noted to be clinically stable.” UA-CL-STD-000186. Unum

concluded that the MS symptoms that Plaintiff was experiencing “did not indicate [she] ha[d] a

functional loss that would prevent [her] from performing the material and substantial duties of

[her] occupation,” and Unum therefore denied Plaintiff’s claim for STD benefits. UA-CL-STD-

000186.

       Plaintiff argues that Unum’s denial of her claim for STD benefits was unsupported by any

credible evidence and amounted to behavior that was “arbitrary, capricious, and malicious.” R.

Doc. 43-2 at 9, 24. Specifically, Plaintiff contends that “Unum’s denial of STD benefits was based

upon nothing more than opinions by laymen with no medical or occupational expert credentials.”

R. Doc. 43-2 at 10–11. Plaintiff notes that Unum did not have any medical doctors review

Plaintiff’s file before denying Plaintiff’s STD benefits claim and no Unum physicians ever

examined her in person. R. Doc. 43-2 at 11. Moreover, when Plaintiff appealed Unum’s denial of

her STD benefits claim, Unum’s Lead Appeal Specialist upheld the denial, informing Plaintiff

that: “It was determined that you did not have a functional loss that would prevent you from

performing the duties of your occupation.” R. Doc. 43-2 at 12. Once again, the Unum employee

who reviewed Plaintiff’s file at the appeals stage was not a medical doctor and had no MS



                                               12
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 13 of 23



expertise. In further support of her argument, Plaintiff points to the fact that she applied for and

received—without dispute—a total disability award from the Social Security Administration

because of her MS. R. Doc. 43-2 at 9.

       After reviewing the administrative record, the Court finds that the overwhelming evidence

supports the conclusion that Plaintiff suffers from issues with balance and gait, an inability to stand

for extended periods of time, fatigue, and memory changes due to her MS, rendering her unable to

adequately perform the material and substantial duties of a property manager. See UA-CL-STD-

000329. Dr. Bagert, Plaintiff’s treating physician, concluded that Plaintiff’s job was a hindrance

to her well-being and that she should cease working by September 25, 2015. UA-CL-STD-000135,

UA-CL-STD-000186. Dr. Bagert provided an APS in support of Plaintiff’s STD claim. UA-CL-

STD-000023. Similarly, Dr. Davis also provided an APS to Unum, noting that Plaintiff had

reported problems with her balance, standing for extended periods of time, and fatigue, as well as

some memory changes. UA-CL-STD-000022.

       Moreover, as previously noted, no Unum physicians ever examined Plaintiff in person;

indeed, no Unum physicians ever even spoke to a single one of Plaintiff's treating physicians. In

Burdett v. Unum Life Insurance Company of America, No. 06–6138, 2008 WL 4469094, at *11

(E.D.La. Sept. 30, 2008), the district court reversed a plan administrator’s denial of physical

disability benefits under ERISA in part because the administrator had reached its decision by

relying exclusively on the opinions of its own physicians, none of whom had ever treated the

plaintiff in person. In addition, the plan administrator had simply disregarded as unreliable the

opinions of the plaintiff’s treating physicians. Id. In finding that the plan administrator had abused

its discretion in denying benefits, the court also noted as persuasive the fact that the Social Security

Administration had granted the plaintiff disability benefits. Id. Although “courts have no warrant

to require administrators automatically to accord special weight to the opinions of a claimant’s

                                                  13
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 14 of 23



physician,” a plan administrator “may not arbitrarily refuse to credit a claimant’s reliable evidence,

including the opinions of treating physicians.” Schexnayder v. Hartford Life & Acc. Ins. Co., 600

F.3d 465, 469 (5th Cir. 2010) (quoting Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834

(2003)).

       In the instant case, Unum relied on the conclusions of its “clinical consultants”—who were

not medical doctors or MS specialists—and disregarded the opinions of Plaintiff’s treating

physicians. For example, before determining that Plaintiff was capable of returning to work full-

time, Unum’s claims consultant, Andrew Frick: (1) did not examine Plaintiff in person or

otherwise correspond with Plaintiff in any way; (2) did not discuss Plaintiff’s condition with any

of her treating physicians; and (3) did not have a medical doctor or MS specialist review Plaintiff's

medical records. Moreover, after Plaintiff appealed Unum’s decision denying her claim for STD

benefits, Jacqueline Ballback reviewed Plaintiff’s complete file but again did not examine Plaintiff

herself, did not speak with Plaintiff’s treating physicians, and did not have a medical doctor or MS

specialist review the file. UA-CL-STD-000322–25. Finally, although not dispositive, it is

persuasive that the Social Security Administration has granted Plaintiff a total disability benefits

award because of her MS. See R. Doc. 43-2 at 9.

       In conclusion, after conducting an exhaustive review of the administrative record and under

a de novo standard of review, the Court determines that Unum did not make a “correct decision”

in denying Plaintiff's claim for STD benefits. See Pike, 368 F. Supp. 3d at 1030. The record is

replete with medical evidence supporting Plaintiff's contention that her balance and gait issues,

inability to stand for extended periods of time, fatigue, and memory changes due to her MS have

rendered her unable to perform the material and substantial duties of a Sealy property manager.

Despite being presented with such significant and objective medical evidence of Plaintiff's

disability, Unum instead relied on selective, inconclusive and arbitrary facts in determining that

                                                 14
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 15 of 23



the record evidence failed to support Plaintiff’s reported symptoms. After “independently

weigh[ing] the facts and opinions in the administrative record to determine whether the claimant

has met [her] burden of showing that [s]he is disabled within the meaning of the policy,” id., the

Court finds that Plaintiff has met her burden. As a result, Unum’s decision will be reversed, and

Plaintiff’s STD benefits will be reinstated.

                2. LTD Benefits

        Pursuant to Unum’s Long-term Policy, which took effect on April 1, 2015, pre-existing

conditions are not covered and exist when a person: (1) “received medical treatment, consultation,

care or services including diagnostic measures, or took prescribed drugs or medicines in the 3

months just prior to [his/her] effective date of coverage” and (2) “[t]he disability begins in the first

12 months after [his/her] effective date of coverage.” UA-CL-LTD-000137. Moreover, Unum’s

Long-term Policy contains a “continuing coverage” clause stating that Unum will pay long-term

disability benefits for what would be considered a pre-existing condition under the Long-term

Policy if it would not be considered a pre-existing condition under the Prudential Plan’s definition.

UA-CL-LTD-000139–40. Under the Prudential Plan, which took effect on December 1, 2014, a

claimant has a pre-existing condition if numbers 1 and 2 below are both met:

        1. (a) [The person] received medical treatment, consultation, care or services, including
           diagnostic measures, or took prescribed drugs or medicines, or followed treatment
           recommendation in the 3 months just prior to [his/her] effective date of coverage; or
           (b) [The person] had symptoms for which an ordinarily prudent person would have
           consulted a health care provider in the 3 months just prior to [his/her] effective date of
           coverage.
        2. [The person’s] disability begins within 12 months of the date [his/her] coverage under
           the plan becomes effective.

UA-CL-LTD-000187.

        In denying Plaintiff’s claim for LTD, Unum found that Plaintiff’s MS was an excluded

“pre-existing condition” under the terms of both Unum’s Long-term Policy and Sealy’s prior



                                                  15
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 16 of 23



insurance carrier’s plan (“the Prudential Plan”). UA-CL-LTD-000862–68. Specifically, Unum

concluded that because Plaintiff had been treated for “neurological symptoms including unsteady

gait and numbness on the right side” on January 21, 2015 and January 26, 2015, and she had been

“referred to Dr. Bagert for ‘possible MS’” on February 20, 2015, she had a pre-existing condition

that precluded her from coverage under the Long-term Policy. UA-CL-LTD-000863. Moreover,

Unum determined that because Plaintiff had been treated for an eye condition called Pars Planitis

on November 20, 2014—which Unum contends was “directly related” to Plaintiff’s MS—

Plaintiff’s condition of MS was pre-existing and therefore excluded from coverage. UA-CL-LTD-

000864. When Plaintiff appealed Unum’s denial of her LTD benefits claim, Unum upheld its

denial based on Plaintiff’s treatment for Pars Planitis, but also claimed—for the first time—that

Plaintiff’s October 24, 2014 visit to a doctor’s office for “peripheral neuropathy” also supported a

denial of Plaintiff’s claim. UA-CL-001122–29.

       Plaintiff argues that Unum’s denial of her claim for LTD benefits was “contrary to the

medical evidence, medically unsupported, and manifestly erroneous.” R. Doc. 43-2 at 14.

Specifically, Plaintiff contends that there is “no credible medical support for Unum’s opinions,

which are directly contrary to those of Ochsner’s neurological specialists who diagnosed and

treated Bayer, especially Dr. Bagert, an MS expert.” R. Doc. 43-2 at 14. Plaintiff again notes that

no medical doctor or MS specialist made or contributed to Unum’s decision—either at the claims

or appeals stage. R. Doc. 43-2 at 14, 17.

       After reviewing the administrative record, the Court finds that the evidence does not

support the conclusion that Plaintiff’s MS was a “pre-existing condition” under the Prudential

Plan—for which Unum was subject to a “continuing coverage” clause—such that it warranted a

denial of her LTD benefits claim. Plaintiff’s MS would be considered a “pre-existing condition”

under Unum’s Long-term Policy because Plaintiff had been treated for “neurological symptoms

                                                16
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 17 of 23



including unsteady gait and numbness on the right side” on January 21, 2015 and January 26, 2015,

and she had been “referred to Dr. Bagert for ‘possible MS’” on February 20, 2015, which is within

the relevant look-back period for the Unum Long-term Policy. UA-CL-LTD-000863. However,

the Court concludes that there is no evidence to show that Plaintiff’s MS was a pre-existing

condition under the relevant look-back period for the Prudential Plan. Although Unum tries to

claim that Plaintiff’s treatment for Pars Planitis in November 2014 was “directly related” to her

MS, Dr. Bagert clarified that although Pars Planitis is a symptom of possible MS, not all patients

who have Pars Planitis have MS and vice versa and Plaintiff’s onset date for MS was January 26,

2015. See UA-CL-LTD-001106.

       Moreover, as previously noted, no Unum physicians ever examined Plaintiff in person;

indeed, no Unum physicians ever even spoke to a single one of Plaintiff’s treating physicians. As

discussed earlier, in Burdett, the district court reversed a plan administrator’s denial of physical

disability benefits under ERISA in part because the administrator had reached its decision by

relying exclusively on the opinions of its own physicians, none of whom had ever treated the

plaintiff in person, and disregarded the opinions of the plaintiff’s treating physicians. 2008 WL

4469094, at *11. Although “courts have no warrant to require administrators automatically to

accord special weight to the opinions of a claimant’s physician,” a plan administrator “may not

arbitrarily refuse to credit a claimant’s reliable evidence, including the opinions of treating

physicians.” Schexnayder, 600 F.3d at 469.

       In the instant case, Unum relied on the conclusions of its “clinical consultants”—who were

not medical doctors or MS specialists—and disregarded the opinions of Plaintiff’s treating

physicians. For example, the Unum employee who concluded that Plaintiff’s “treatment for Pars

Planitis was directly related to [Plaintiff’s] condition of [MS], and the treatment occurred during

the 3 months prior to the effective date of coverage under the prior carrier’s policy,” UA-CL-LTD-

                                                17
      Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 18 of 23



000864, was a “Disability Benefits Specialist” named Inga Stevens who does not appear to have

any medical degree. Moreover, although Unum asserts that it reached this conclusion based on a

review by Unum’s clinical consultant, Shannon Pitula, RN, BSN, it is clear that Ms. Pitula, too, is

not a medical doctor, let alone an MS specialist. Similarly, when Plaintiff appealed Unum’s denial

of her LTD benefits claim, Unum’s Lead Appeals Specialist Kathy Durrell again relied on

Plaintiff’s treatment for Pars Planitis to uphold the denial, but also concluded that Plaintiff’s

October 24, 2014 visit to a doctor’s office for “peripheral neuropathy” supported a denial of

Plaintiff’s claim. UA-CL-001124–29. Ms. Durrell based her conclusion in part on another clinical

consultant, Margaret Maxwell, RN, BSN, MS, who reviewed Plaintiff’s medical records but also

did not conduct an examination of Plaintiff herself. UA-CL-001109–17; see also R. Doc. 47-1 at

13.

        Although Unum was not required to “automatically [] accord special weight to the opinions

of [Plaintiff’s] physician,” Unum also “may not arbitrarily refuse to credit [Plaintiff’s] reliable

evidence, including the opinions of treating physicians,” Schexnayder, 600 F.3d at 469, as it

appeared to do here. Plaintiff’s treating physician, Dr. Bagert, has 16 years’ experience as a

physician specializing in the diagnosis and treatment of MS and moreover, she has been the

Program Director of the Ochsner Multiple Sclerosis Center since 2010. Despite Dr. Bagert’s

plethora of experience as a physician and MS specialist, Unum has arbitrarily disregarded her

opinions in this case in favor of clinical consultants who are not medical doctors, let alone MS

specialists.

        In conclusion, after conducting an extensive review of the administrative record and under

a de novo standard of review, the Court determines that Unum did not make a “correct decision”

in denying Plaintiff's claim for LTD benefits. See Pike, 368 F. Supp. 3d at 1030. The record is

replete with medical evidence supporting Plaintiff's argument that her MS is not a pre-existing

                                                18
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 19 of 23



condition under the Prudential Plan and Unum failed to have a medical doctor or MS specialist

examine Plaintiff—or even review her medical records—before reaching the conclusion that her

treatment for Pars Planitis and doctor’s visit for peripheral neuropathy were directly related to her

MS. Accordingly, after “independently weigh[ing] the facts and opinions in the administrative

record to determine whether the claimant has met [her] burden of showing that [s]he is disabled

within the meaning of the policy,” id., and is not subject to the pre-existing condition exceptions,

the Court finds that Plaintiff has met her burden. As a result, Unum’s decision is reversed, and

Plaintiff’s LTD benefits are reinstated.

       D. Is Sealy jointly liable for Unum’s improper denial of Plaintiff’s benefits claims?

       Under ERISA, the plan administrator is defined as “the person specifically so designated

by the terms of the instrument under which the plan is operated.” 29 C.F.R. § 2510.3-16. In its

ERISA Plan, Sealy is named as the “Plan Administrator.” UA-CL-LTD-000150. However, as

discussed earlier, Sealy delegated its day-to-day administrative responsibilities to Unum by

selecting Unum to serve as its third-party administrator. The Fifth Circuit has held that “if an entity

or person other than the named plan administrator takes on the responsibilities of the administrator,

that entity would also be liable for benefits.” LifeCare Mgmt. Servs. LLC, 703 F.3d at 835.

Nevertheless, as Plan Administrator, Sealy still owed a fiduciary duty to its plan participants and

under ERISA, a fiduciary may be held liable to the Plan for breach of any fiduciary responsibilities,

obligations, or duties imposed by the statute. 29 U.S.C. § 1109(a). Moreover, a fiduciary may also

be held liable for a breach of fiduciary responsibility by a co-fiduciary in the following

circumstances: (1) if the fiduciary knowingly participates in, or conceals, the breach of the other

fiduciary, (2) if the fiduciary’s own breach enables another fiduciary to commit a breach, or (3) “if

[the fiduciary] has knowledge of a breach by such other fiduciary, unless he makes reasonable

efforts under the circumstances to remedy the breach.” 29 U.S.C. § 1105(a).

                                                  19
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 20 of 23



       In this case, as a threshold matter, the Court notes that Plaintiff’s theory of joint liability

against Sealy was not included in her original Complaint. See R. Doc. 1. In fact, Plaintiff’s only

stated cause of action against Sealy was for statutory civil penalties relating to Sealy’s alleged

failure to provide plan documents to Plaintiff as required under ERISA. R. Doc. 1 at 9. Moreover,

Plaintiff concedes that she requested—and received—the Plan documents in question from Unum.

R. Doc. 53 at 2. Therefore, it appears as though this cause of action against Sealy is now moot.

With respect to Plaintiff’s theory of joint liability against Unum and Sealy, as a general principle,

a basis for liability that is not raised in a Complaint but is only raised in response to a motion for

summary judgment is not properly pled. See, e.g., De Franceschi v. BAC Home Loans Servicing,

L.P., 477 F. App’x 200, 204 (5th Cir. 2012) (“A properly pleaded complaint must give ‘fair notice

of what the claim is and the grounds upon which it rests.’ . . . Accordingly, district courts do not

abuse their discretion when they disregard claims or theories of liability not present in the

complaint and raised first in a motion opposing summary judgment.”) (internal citation omitted).

No discovery has been taken regarding Sealy’s alleged joint liability and it is prejudicial to Sealy

to now introduce a new theory of liability months after discovery has completed. The Court thus

concludes that because Plaintiff did not plead this theory of liability against Sealy in her Complaint,

it is not appropriate to consider it now that it is “raised first in a motion opposing summary

judgment.” See id.

       Nevertheless, even if the Court were to assess whether Sealy, as a fiduciary, may be held

liable for the breaches of Unum in this case, the Court concludes that there is not sufficient

evidence to reach this conclusion. For Sealy to be held liable for Unum’s breach of fiduciary

responsibility, Sealy needs to have either: (1) knowingly participated in, or concealed, Unum’s

breach, (2) engaged in a breach of its own fiduciary duty that enabled Unum to commit a breach,

(3) or have knowledge of Unum’s breach and not have made reasonable efforts to remedy the

                                                  20
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 21 of 23



breach. See 29 U.S.C. § 1105(a). Plaintiff argues that Sealy chose Unum as the insurance company

for its plan participants based on Unum having low rates rather than fair and accurate claims

processing, and therefore, there was a conflict of interest between Sealy and Plaintiff that rendered

Sealy jointly liable to Plaintiff for Unum’s misconduct. R. Doc. 43-2 at 4. However, there are no

facts to support Plaintiff’s claim—other than mere speculation of Sealy’s motives in choosing

Unum as an insurer—because discovery was not conducted on this issue. Moreover, the Court

cannot point to any facts that show that Sealy should be held liable for Unum’s breach of fiduciary

responsibility for the same reason: sufficient discovery on this issue was not conducted because it

was not pled in Plaintiff’s Complaint.

        E. Attorneys’ Fees

        “Under ERISA, the district court has the discretion to award attorney’s fees to either party.”

Salley v. E.I. DuPont de Nemours & Co., 966 F.2d 1011, 1016–17 (5th Cir. 1992) (citing 29 U.S.C.

§ 1132(g)(1)). The award of attorney’s fees depends on the facts of each case. As the Fifth Circuit

has explained, the district court should consider the following factors when evaluating whether to

shift attorneys’ fees:

        (1) the degree of the opposing parties’ culpability or bad faith; (2) the ability of the
        opposing parties to satisfy an award of attorneys' fees; (3) whether an award of attorneys’
        fees against the opposing parties would deter other persons acting under similar
        circumstances; (4) whether the parties requesting attorneys’ fees sought to benefit all
        participants and beneficiaries of an ERISA plan or to resolve a significant legal question
        regarding ERISA itself; and (5) the relative merits of the parties’ position.

Id. (quoting Iron Workers Local No. 272 v. Bowen, 624 F.2d 1255, 1266 (5th Cir. 1980), appeal

after remand, 695 F.2d 531 (11th Cir. 1983).

        After reviewing the evidence and the entire record, the Court finds that an award of

attorneys’ fees to Plaintiff is appropriate in this case. Unum deliberately ignored medical evidence

supporting the conclusion that Plaintiff suffers from issues with balance and gait, an inability to



                                                 21
      Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 22 of 23



stand for extended periods of time, fatigue, and memory changes due to her MS, rendering her

unable to adequately perform the material and substantial duties of a property manager as required

to establish her STD benefits claims. Moreover, Unum provided no credible medical support for

its opinion that Plaintiff’s MS was a “pre-existing condition” under the Prudential Plan for the

relevant look-back period such that it warranted a denial of her LTD benefits claim. Although no

Unum physician ever examined Plaintiff in person or spoke to Plaintiff’s treating physicians, and

no medical doctor or MS specialist even reviewed Plaintiff’s file, Unum nevertheless summarily

dismissed Plaintiff’s claims as well as the supporting opinions of her treating physicians. Further,

in concluding that the Plaintiff was not disabled, Unum not only disregarded considerable

objective medical evidence, but it also relied on the assumptions of “clinical consultants” who did

not provide medical support for how they reached these conclusions. Additionally, there is no

evidence to suggest that Unum would be unable to afford the payment of reasonable attorneys’

fees. Finally, awarding attorneys’ fees in this case is likely to serve a significant deterrent function

for Unum and other insurers in similar situations. See Servat v. Am. Heritage Life Ins. Co., Civ A.

No. 04–2928, 2007 WL 2480342, at *21 (E.D.La. Aug. 28, 2007) (“[R]endering an award of

attorney’s fees in this case may cause other insurers to improve upon similar claim review

processes to the benefit of many insureds.”).

        Accordingly, the Court will award attorneys’ fees to Plaintiff in this case. In order to

determine the amount of attorneys’ fees that are reasonable in this case, Plaintiff is directed to

submit, in writing, an accounting of the attorneys’ fees expended along with a memorandum

supporting this claim by no later than Friday, June 5, 2020. Objections by Defendant, if any, shall

be filed no later than Friday, June 12, 2020.

IV.     CONCLUSION

        For the reasons stated above,

                                                  22
     Case 2:18-cv-09702-EEF-KWR Document 61 Filed 05/20/20 Page 23 of 23



       IT IS ORDERED that Plaintiff Kim Bayer’s Motion for Summary Judgment and Final

Judgment on the Administrative Record, R. Doc. 43, is hereby GRANTED IN PART. Plaintiff’s

Motion is granted with respect to her claims against Defendant Unum Life Insurance Company of

America and denied with respect to her claims against Defendant Sealy Operating III, Inc.

       IT IS FURTHER ORDERED that Defendant Sealy Operating III, Inc.’s Motion for Final

Judgment on the Administrative Record, R. Doc. 42, is hereby GRANTED.

       IT IS FURTHER ORDERED that Defendant Unum Life Insurance Company of

America’s Motion for Final Judgment the Administrative Record for Short Term Disability

Benefits Claim, R. Doc. 45, is hereby DENIED.

       IT IS FURTHER ORDERED that Defendant Unum Life Insurance Company of

America’s Motion for Final Judgment the Administrative Record for Long Term Disability

Benefits Claim Based on Pre-Existing Condition, R. Doc. 47, is hereby DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s claim for attorneys’ fees against Defendant

Unum Life Insurance Company of America is GRANTED, subject to the additional briefing

schedule set forth in this Order.



       New Orleans, Louisiana, this 20th day of May, 2020.




                                                   ____________________________________
                                                   THE HONORABLE ELDON E. FALLON
                                                   UNITED STATES DISTRICT JUDGE




                                              23
